Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed October 27, 2022, claims 1-2 and 10-11 has been amended, claims 6 and 16-17 has been cancelled, claims 1-5 and 7-14 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 112 (a) applicant’s arguments, see page 7, filed October 27, 2022, with respect to claims 1 and 10 have been fully considered and are persuasive.  The 35 U.S.C. 112 (a) rejection of claims 1 and 10 have been withdrawn. 
Regarding 35 U.S.C. 103 applicant’s arguments, see page 18, filed October 27, 2022, with respect to claims 1 and 10 have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1 and 10 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Marinier (US Pub. No.:2016/0183276). A second ground of rejection is also presented in view of Ryu (US Pub. No.:2017/0171897).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-5, and 7-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites in lines 16-18, “… wherein the reserved resource that satisfies the predetermined condition is that a reception power of a demodulation reference signal (DM-RS) higher than a specific threshold is measured “. It is unclear whether the first wireless device measure “a reception power”, since it is unclear how it is determine  “a reception power of a demodulation reference signal (DM-RS) higher than a specific threshold”, without knowing/measuring the reception power, it is clear the reception power is known, to satisfy the claim limitation of “a reception power a demodulation reference signal (DM-RS) higher than a specific threshold”. The claim is unclear. 
Claim 10 is also rejected for the same reason as set forth above for claim 1.
Claims 2-5, 7-9 and 11-15 are also rejected, since they are dependent on the rejected base independent claim 1 and 10, respectfully, as set forth above.



Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 7-8, 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No.:2017/0303217), and further in view of Marinier (US Pub. No.:2016/0183276).

As per claim 1, Lee disclose A method of performing a sidelink communication (see para. 0002, 0004, the technology relates to wireless communications, and particularly to allocating or granting radio resources for wireless device-to-device (D2D) or sidelink communications), by a first user equipment (UE), in a wireless communication system (see Fig.1, Fig.9-10, D2D communication is performed between UEs (UE1/ a first user equipment (UE) and UE2) supporting the D2D communication), the method comprising: 
selecting candidate resources for transmission of a first PSSCH (Physical Sidelink Shared Channel) from within a resource pool for the first PSSCH (see Fig.9, para. 0070, 0071, 0119, the UE1 is configured to select a resource unit corresponding to specific resources in a resource pool indicating a set of resources and transmit a D2D signal using the corresponding resource unit, see also par. 0119, 0120, a rule be defined such that transmission of a specific D2D signal having a relatively low priority based on eNB triggering (or scheduling) is exceptionally allowed  / a first priority, see also Fig.7, Fig.8, para. 0053-0054, 0076-0077, the SA (or SA information) is include a location of resources used by each transmitting UE for transmitting a following D2D data channel, MCS (modulation and coding scheme) necessary for demodulation of other data channels, and/or a MIMO (multiple input multiple output) transmission scheme, in addition, the SA information may include an identifier of a target user equipment to which the transmitting UE intends to transmit data. A signal containing the SA information may be multiplexed and transmitted with D2D data on the same resource unit. In this case, an SA resource pool mean a resource pool in which the SA is multiplexed and transmitted with the D2D data, a first PSSCH (Physical Sidelink Shared Channel) is a data channel, see also para. 0090, 0215, a D2D UE indicate a duration configuration-related parameter information to another D2D UE through a predefined channel (or signal) (e.g., PSBCH, PSDCH, PSSCH(/PSCCH)) / selecting candidate resources for transmission of a first PSSCH);  
 transmitting a first PSCCH (Physical Sidelink Control Channel) for scheduling the candidate resources  (see para. 0119, when overlapping occurs/is allowed between D2D signal resources (or D2D signal resource pools) (in a time resource region), transmission/reception of signals having a relatively low priority may not be allowed on resources (or a resource pool) associated with transmission/reception of signals having a relatively high priority / scheduling the candidate resources); 
receiving, from a second UE, a second PSCCH including information for scheduling a reserved resource for which the second PSSCH is to be transmitted, wherein the second PSCCH further includes information on a second priority for the second PSSCH (see para. 0119-0122, is terms of the resource (or resource pool) period (and/or the D2D signal transmission period), a rule may be defined such that transmission of a D2D signal with a relatively low priority which has a longer (or shorter) period than a D2D signal having a relatively high priority {a second priority related to the data}  is exceptionally allowed, the priority order of "(WAN UL>) D2DSS(PD2DSCH)>discovery>SA>data" may be applied. In this case, where the D2D discovery resource (or the D2D discovery resource pool) based on the 320 ms period and the D2D SA resource (or the D2D SA resource pool) based on the 40 ms period overlap (in the time resource region), SA channel transmission may be exceptionally allowed, see also para. 0215-0218, the embodiments are applied to D2D data channel transmission, or SA transmission and applied to a D2D UE performing a D2D communication (TX/RX) operation, also a D2D UE indicate a configuration-related parameter information to another D2D UE through a predefined channel (or signal) (e.g., PSBCH, PSDCH, PSSCH(/PSCCH)) / receiving, from a second UE, a second PSCCH (Physical Sidelink Control Channel) including scheduling information), and 
performing a reselection for the candidate resources in the resource pool based on (i) a candidate resource overlapped with the reserved resource satisfying a predetermined condition (see para. 0122-0125, the priority order of “(WAN UL>) D2DSS(PD2DSCH)>discovery>SA>data” is applied,  in this case, where the D2D discovery resource (or the D2D discovery resource pool) based on the 320 ms period and the D2D SA resource (or the D2D SA resource pool) based on the 40 ms period overlap (in the time resource region), SA channel transmission may be exceptionally allowed, where a D2D discovery resource (or D2D discovery resource pool) based on a 320 ms period and a D2D SA resource (or a D2D SA resource pool) based on the 40 ms period overlap (in the time resource region), if discovery transmission and SA channel transmission are triggered at the same time, the D2D UE perform discovery transmission according to a predefined (or signaled) priority rule, the rule is applied even when overlapping occurs between D2D signal transmission(reception) related resources (or resource pools) having the same priority (in the time resource region) and the D2D signal transmission performed based on the DL timing is an SA channel (and/or a Mode 2 CM-related data channel and/or a type 1 DS). In addition, D2D signal transmission performed based on the UL timing may be a Mode 1 CM-related data channel (and/or a type 2 DS). In addition, transmission of a specific D2D signal having a relatively low priority that is performed, for example, by an in-coverage D2D UE or an out-of-coverage D2D UE may be exceptionally allowed. As another example, transmission of a specific D2D signal having a relatively low priority that is performed on a transmit power less (or greater) than a predefined (or signaled) threshold) and (ii) the second priority being higher than a first priority for the first PSSCH (see para. 0122-0125, D2D signal transmission performed based on the UL timing is a Mode 1 CM-related data channel (and/or a type 2 DS), in addition, transmission of a specific D2D signal having a relatively low priority that is performed, by an in-coverage D2D UE or an out-of-coverage D2D UE is exceptionally allowed and transmission of a specific D2D signal having a relatively low priority that is performed on a transmit power less (or greater) than a predefined (or signaled) threshold, see also para. 0128, on a resource (or resource pool) related to a D2D signal (transmission/reception) having a relatively high priority (for example, when transmission of D2D signals having a corresponding high priority is not simultaneously scheduled (or triggered), allowing transmission (or reception) of a specific D2D signal having a relatively low priority may be performed or assumed to be performed only when configuration of the CP length and/or timing (reference) of the D2D signal having a relatively high priority is identical to configuration of the CP length and/or timing (reference) of the D2D signal having a relatively low priority / the second priority being higher than a first priority for the first PSSCH,  see also para. 0119-0125, 0151-0157, 0215).

Lee however does not explicitly disclose wherein the reserved resource that satisfies the predetermined condition is that a reception power of a demodulation reference signal (DM-RS) higher than a specific threshold is measured.

Mariner however disclose wherein a reserved resource that satisfies a predetermined condition is that a reception power of a demodulation reference signal (DM-RS) higher than a specific threshold is measured (see para. 0107, a WTRU is configured to use one or more measurements transmitted to the WTRU (e.g., in an RRSP message), the measurements is performed by a receiver of the SA, e.g., a destination WTRU, the WTRU is configured to make the measurements on a reference signal (e.g. D2DSS, or DM-RS) associated to the SA and/or RRSP, the WTRU is configured to apply one or more measurements to one or more RRSP messages received by the WTRU (e.g., an RRSP message received from a destination WTRU). The WTRU apply one or more measurements on a requested resource. The WTRU compare respective values of the one or more measurements with a threshold value. If the WTRU determines that the respective values of the one or more measurements are below the threshold value, the WTRU may designate the resource associated to the one or more measurements, as available).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a reserved resource that satisfies a predetermined condition is that a reception power of a demodulation reference signal (DM-RS) higher than a specific threshold is measured, as taught by Marinier, in the system of Lee, so as to enabling D2D communications, to enhance the spectrum efficiency of a cellular communications network,  by allowing devices (e.g., WTRUs) to communicate with each other directly rather than sending communications to each other via a corresponding core network. D2D communications may allow devices (e.g., WTRUs) to communicate with each other autonomously even in absence of coverage by a cellular communications network or networks are unavailable due to outage or failure, see Marinier, paragraphs 2-6.

As per claim 7, the combination of Lee and Marinier disclose the method of claim 1.

Lee further disclose wherein the reselection of the candidate resource is performed in the predetermined resource pool in which the overlapped reserved resource is excluded (see para. 0122-0129, when overlapping occurs (or is allowed) between D2D signal resources (or D2D signal resource pools) (in the time resource region), transmission(/reception) of signals having a relatively low priority may be configured not to be allowed on the resource (or resource pool) related to transmission(reception) of a D2D signal having a relatively high priority / selection is performed in the predetermined resource pool in which the overlapped reserved resource is excluded, see also Table 6 and Table 7, to complete the synchronization procedure, more details are necessary about when and which D2DSS a UE transmits as well as how the synchronization re-selection procedure is performed, out-of-coverage UEs do not transmit D2DSS on more than 1 D2DSS resource 2 D2DSS resources are used for out-of-coverage FFS whether the locations are preconfigured, signaled or fixed).  

As per claim 8, the combination of Lee and Marinier disclose the method of claim 1.

Lee further disclose wherein the first UE transmits a PSCCH including scheduling information for the candidate resources for the first PSSCH reselected by performing the reselection (see para. 00285, Table 7, para. UE transmits the same D2DSS Z when it transmits D2DSS. Step 3: else if UE has D2D data traffic to transmit, it becomes an ISS using a randomly chosen D2DSS from the D2DSSue_oon. Step 2 enables D2DSS relaying operation which reduces the number of D2DSS in the system as per the first observation. In order to implement the third observation, an ISS which initiated the transmission of D2DSS Z should assume in Step 2 that D2DSS Z is not detected so that it can be synchronized to another D2DSS).  


As per claim 10, claim 10 is rejected the same way as claim 1. Lee also disclose A first user equipment (UE) (see Fig.1, Fig.15, first device 1500) configured to perform sidelink communication in a wireless communication system (see para. 0069-0071, D2D communication is performed between UEs (UE1 and UE2) supporting the D2D communication), comprising: an RF (radio frequency) unit (see Fig.15, RF unit 1510); and a processor (see Fig.15, a processor 1520). 

As per claim 13, claim 13 is rejected the same way as claim 7.
As per claim 14, claim 14 is rejected the same way as claim 8.

Claims 2-3, 9, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No.:2017/0303217), in view of Marinier (US Pub. No.:2016/0183276) and further in view of Sheng et al. (US Pub. No.: 2016/0302250).

As per claim 2, the combination of Lee, and Marinier disclose the method of claim 1.

The combination of Lee, and Marinier however does not explicitly disclose wherein the reselection of the candidate resource is performed based on the reserved resource overlapping with the candidate resources and the second priority being higher than the first priority;

Shen however disclose wherein a reselection of a candidate resource is performed based on the reserved resource overlapping with the candidate resources and the second priority being higher than the first priority (see para. 0080-0089, 0102, 0110, a An RRC_IDLE UE camped on a cell in another carrier frequency, but in the coverage area of an E-UTRA cell on Public Safety ProSe Carrier may consider the Public Safety ProSe carrier to be the highest priority; and reselects to the cell on the Public Safety ProSe Carrier, UE consider a frequency (non-Public Safety ProSe carrier) to be the highest priority if it can perform ProSe Direct Communication only while camping on the frequency, performing a reselection for the candidate resources based on the reserved resource overlapping and with the highest priority), and
Lee further disclose when a reception power related to the reserved resource is greater than or equal to a specific threshold (see para. 0122-0126, transmission of a specific D2D signal having a relatively low priority that is performed on a transmit power less (or greater) than a predefined (or signaled) threshold, or transmission of a D2D signal having a relatively low priority that is performed based on a transmit power lower (or higher) than that of a D2D signal having a relatively high priority may be exceptionally allowed).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of performing a reselection for the candidate resources based on the second priority being higher than the a first priority for the first PSSCH, wherein the first priority is related to a latency requirement of data included in the first PSSCH, and  wherein the second priority is related to the latency requirement of the data included in the second PSSCH, as taught by Sheng, in the system of Lee and Marinier, so as to perform sidelink direct discovery in the partial coverage discovery scenario and the out-of-coverage discovery scenario, see Sheng, paragraphs 26-30.

As per claim 3, the combination of Lee, Marinier and Sheng disclose the method of claim 2.

Lee further disclose wherein the specific threshold is determined based on the first priority and the second priority (see para. 0116, 0119, 0120, 0122, transmission of a specific D2D signal having a relatively low priority that is performed on a transmit power less (or greater) than a predefined (or signaled) threshold, or transmission of a D2D signal having a relatively low priority that is performed based on a transmit power lower (or higher) than that of a D2D signal having a relatively high priority may be exceptionally allowed).

As per claim 9, the combination of Lee and Marinier disclose the method of claim 1.

The combination of Lee, and Marinier however does not explicitly disclose wherein if the number of resources usable for the sidelink transmission is less than a specific value, the sidelink signal is transmitted in the selected candidate resources without performing the reselection of the candidate resources.

Sheng however disclose wherein if the number of resources usable for the sidelink transmission is less than a specific value, the sidelink signal is transmitted in the selected candidate resources without performing the reselection of the candidate resources (see para. 0080-0092, when inter-frequency mobility is not performed by the serving cell, or if it fails, the UE perform ProSe Direct Communication using UE autonomous resource selection from the resource pools, if any, broadcasted by the detected E-UTRA cell on the Public Safety ProSe Carrier. [0092] If the UE does not detect an E-UTRA cell on the Public Safety ProSe Carrier, the UE can use Public Safety ProSe Carrier resources preconfigured in the UICC or ME for out of coverage ProSe Direct Communication).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein if the number of resources usable for the sidelink transmission is less than a specific value, the sidelink signal is transmitted in the selected candidate resources without performing the reselection of the candidate resources, as taught by Sheng, in the system of Lee and Marinier, so as to perform sidelink direct discovery in the partial coverage discovery scenario and the out-of-coverage discovery scenario, see Sheng, paragraphs 26-30.

As per claim 11, claim 11 is rejected the same way as claim 2.
As per claim 12, claim 12 is rejected the same way as claim 3.

As per claim 15, the combination of Lee, Sheng and Marinier disclose the first UE of claim 11.

Lee further disclose wherein the specific threshold is determined by further considering based on the number of resources usable for the sidelink transmission (see para. 0122-0126. transmission of a specific D2D signal having a relatively low priority that is performed on a transmit power less (or greater) than a predefined (or signaled) threshold, or transmission of a D2D signal having a relatively low priority that is performed based on a transmit power lower (or higher) than that of a D2D signal having a relatively high priority is exceptionally allowed).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No.:2017/0303217), in view of Marinier (US Pub. No.:2016/0183276), in view of Sheng et al. (US Pub. No.: 2016/0302250), and further in view of Park et al. (US Pub. No.: 2014/0324974).

As per claim 5, the combination of Lee, Mariner and Sheng disclose the method of claim 2.

The combination of Lee, Sheng and Mariner however does not explicitly disclose wherein reception power of the reserved resources of the second UE has a value directly measured from the reserved resources of the second UE or a value anticipated from reception power of the control information.

Park however disclose wherein reception power of the reserved resources of the second UE has a value directly measured from the reserved resources of the second UE or a value anticipated from reception power of the control information (see para. 0083, 0143, reception power of each link is acquired, and expected a signal-to-interference (SIR) of each resource slot is calculated on the basis of measured power of a reception signal from another device).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein reception power of the reserved resources of the second UE has a value directly measured from the reserved resources of the second UE or a value anticipated from reception power of the control information, as taught by Park, in the system of Lee, Mariner and Sheng, so as to provide efficiently performing distributed resource scheduling in a Device-to-Device (D2D) communication system, see Park, paragraphs 18-23.


XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No.:2017/0303217), and further in view of Ryu (US Pub. No.:2017/0171897).

As per claim 1, Lee disclose A method of performing a sidelink communication (see para. 0002, 0004, the technology relates to wireless communications, and particularly to allocating or granting radio resources for wireless device-to-device (D2D) or sidelink communications), by a first user equipment (UE), in a wireless communication system (see Fig.1, Fig.9-10, D2D communication is performed between UEs (UE1/ a first user equipment (UE) and UE2) supporting the D2D communication), the method comprising: 
selecting candidate resources for transmission of a first PSSCH (Physical Sidelink Shared Channel) from within a resource pool for the first PSSCH (see Fig.9, para. 0070, 0071, 0119, the UE1 is configured to select a resource unit corresponding to specific resources in a resource pool indicating a set of resources and transmit a D2D signal using the corresponding resource unit, see also par. 0119, 0120, a rule be defined such that transmission of a specific D2D signal having a relatively low priority based on eNB triggering (or scheduling) is exceptionally allowed  / a first priority, see also Fig.7, Fig.8, para. 0053-0054, 0076-0077, the SA (or SA information) is include a location of resources used by each transmitting UE for transmitting a following D2D data channel, MCS (modulation and coding scheme) necessary for demodulation of other data channels, and/or a MIMO (multiple input multiple output) transmission scheme, in addition, the SA information may include an identifier of a target user equipment to which the transmitting UE intends to transmit data. A signal containing the SA information may be multiplexed and transmitted with D2D data on the same resource unit. In this case, an SA resource pool mean a resource pool in which the SA is multiplexed and transmitted with the D2D data, a first PSSCH (Physical Sidelink Shared Channel) is a data channel, see also para. 0090, 0215, a D2D UE indicate a duration configuration-related parameter information to another D2D UE through a predefined channel (or signal) (e.g., PSBCH, PSDCH, PSSCH(/PSCCH)) / selecting candidate resources for transmission of a first PSSCH);  
 transmitting a first PSCCH (Physical Sidelink Control Channel) for scheduling the candidate resources  (see para. 0119, when overlapping occurs/is allowed between D2D signal resources (or D2D signal resource pools) (in a time resource region), transmission/reception of signals having a relatively low priority may not be allowed on resources (or a resource pool) associated with transmission/reception of signals having a relatively high priority / scheduling the candidate resources); 
receiving, from a second UE, a second PSCCH including information for scheduling a reserved resource for which the second PSSCH is to be transmitted, wherein the second PSCCH further includes information on a second priority for the second PSSCH (see para. 0119-0122, is terms of the resource (or resource pool) period (and/or the D2D signal transmission period), a rule may be defined such that transmission of a D2D signal with a relatively low priority which has a longer (or shorter) period than a D2D signal having a relatively high priority {a second priority related to the data}  is exceptionally allowed, the priority order of "(WAN UL>) D2DSS(PD2DSCH)>discovery>SA>data" may be applied. In this case, where the D2D discovery resource (or the D2D discovery resource pool) based on the 320 ms period and the D2D SA resource (or the D2D SA resource pool) based on the 40 ms period overlap (in the time resource region), SA channel transmission may be exceptionally allowed, see also para. 0215-0218, the embodiments are applied to D2D data channel transmission, or SA transmission and applied to a D2D UE performing a D2D communication (TX/RX) operation, also a D2D UE indicate a configuration-related parameter information to another D2D UE through a predefined channel (or signal) (e.g., PSBCH, PSDCH, PSSCH(/PSCCH)) / receiving, from a second UE, a second PSCCH (Physical Sidelink Control Channel) including scheduling information), and 
performing a reselection for the candidate resources in the resource pool based on (i) a candidate resource overlapped with the reserved resource satisfying a predetermined condition (see para. 0122-0125, the priority order of “(WAN UL>) D2DSS(PD2DSCH)>discovery>SA>data” is applied,  in this case, where the D2D discovery resource (or the D2D discovery resource pool) based on the 320 ms period and the D2D SA resource (or the D2D SA resource pool) based on the 40 ms period overlap (in the time resource region), SA channel transmission may be exceptionally allowed, where a D2D discovery resource (or D2D discovery resource pool) based on a 320 ms period and a D2D SA resource (or a D2D SA resource pool) based on the 40 ms period overlap (in the time resource region), if discovery transmission and SA channel transmission are triggered at the same time, the D2D UE perform discovery transmission according to a predefined (or signaled) priority rule, the rule is applied even when overlapping occurs between D2D signal transmission(reception) related resources (or resource pools) having the same priority (in the time resource region) and the D2D signal transmission performed based on the DL timing is an SA channel (and/or a Mode 2 CM-related data channel and/or a type 1 DS). In addition, D2D signal transmission performed based on the UL timing may be a Mode 1 CM-related data channel (and/or a type 2 DS). In addition, transmission of a specific D2D signal having a relatively low priority that is performed, for example, by an in-coverage D2D UE or an out-of-coverage D2D UE may be exceptionally allowed. As another example, transmission of a specific D2D signal having a relatively low priority that is performed on a transmit power less (or greater) than a predefined (or signaled) threshold) and (ii) the second priority being higher than a first priority for the first PSSCH (see para. 0122-0125, D2D signal transmission performed based on the UL timing is a Mode 1 CM-related data channel (and/or a type 2 DS), in addition, transmission of a specific D2D signal having a relatively low priority that is performed, by an in-coverage D2D UE or an out-of-coverage D2D UE is exceptionally allowed and transmission of a specific D2D signal having a relatively low priority that is performed on a transmit power less (or greater) than a predefined (or signaled) threshold, see also para. 0128, on a resource (or resource pool) related to a D2D signal (transmission/reception) having a relatively high priority (for example, when transmission of D2D signals having a corresponding high priority is not simultaneously scheduled (or triggered), allowing transmission (or reception) of a specific D2D signal having a relatively low priority may be performed or assumed to be performed only when configuration of the CP length and/or timing (reference) of the D2D signal having a relatively high priority is identical to configuration of the CP length and/or timing (reference) of the D2D signal having a relatively low priority / the second priority being higher than a first priority for the first PSSCH,  see also para. 0119-0125, 0151-0157, 0215).

Lee however does not explicitly disclose wherein the reserved resource that satisfies the predetermined condition is that a reception power of a demodulation reference signal (DM-RS) higher than a specific threshold is measured.

Ryu however disclose wherein a reserved resource that satisfies a predetermined condition is that a reception power of a demodulation reference signal (DM-RS) higher than a specific threshold is measured (see para. 0075-0076, 0132-0139, the receiving stage does not know which value of the two parameters is used to transmit the DM-RS, it is necessary to determine a final value after performing detection on every case, the distributed resource allocation operation based on existing energy sensing is as follows. First, signals are received during a predefined sensing interval. Next, energy levels of all RBs in the received sensing interval are measured. Next, data is transmitted by selecting the RB(s) of the lowest energy level, also first, signals are received during a predefined sensing interval. Next, energy levels of all RBs in the received sensing interval are measured. Next, a transmission timing is adjusted based on a predefine congestion level / measuring demodulation reference signal (DM-RS), see also Fig.10 para. 0161-0165 ).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a reserved resource that satisfies a predetermined condition is that a reception power of a demodulation reference signal (DM-RS) higher than a specific threshold is measured, as taught by Ryu, in the system of Lee, so as to provide an apparatus for operating a transmission device over resource allocation of D2D communication in a wireless communication system includes a mapping processing unit for mapping D2D control information for the D2D communication to at least one of a PDCCH, a PUSCH, and DM-RS; and a transmitting unit for transmitting the D2D control information mapped to at least one of the PDCCH, the PUSCH, and the DM-RS, to a reception device, see Ryu, paragraphs 14-2.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
          a.       Adachi (US Pub. No.: 2018/0115882) – see para. 0052, “In the UE 100, the physical layer to the RRC layer configure an AS (Access Stratum) entity 100A. The NAS layer configures an NAS entity 100B. Functions of the AS entity 100A and the NAS entity 100B are executed by the processor 160 (controller). In other words, the processor 160 (controller) includes the AS entity 100A and the NAS entity 100B. In the idle mode, the AS entity 100A performs the cell selection /reselection, and the NAS entity 100B performs the PLMN selection”.
         

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469